Citation Nr: 0917251	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right leg disorder, 
claimed as swollen venous pain in the right leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1978 
to September 1984.  He also served on active duty for 
training (ACDUTRA) for a period of three days beginning on 
March 20, 1987, and for a period of 15 days beginning on 
September 10, 1988. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, inter alia, denied service connection for 
swollen venous pain in the right leg.

This matter was initially before the Board in January 2007, 
at which time it, inter alia, remanded the issue currently on 
appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at an August 2006 
videoconference hearing.  The transcript of the hearing has 
been associated with the claims file and reviewed.


FINDINGS OF FACT

1.  The Veteran currently has a right leg disorder, diagnosed 
as varicose veins.

2.  There is no evidence of a right leg disorder during 
service or for many years thereafter.

3.  There is probative evidence against a link between the 
Veteran's current right leg disorder and his military 
service.



CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in December 
2003.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in a VCAA letter dated in March 2006, the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in March 2006, after issuance of the initial 
unfavorable AOJ decision in February 2004.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
December 2003, followed by subsequent VCAA and Dingess notice 
in March 2006, the RO readjudicated the claim in an SSOC 
dated in September 2008.  Thus, the timing defect in the 
notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private treatment 
records and Social Security Administration (SSA) disability 
records also have been associated with the claims file.  The 
Veteran also was provided an opportunity to present testimony 
at a videoconference hearing in August 2006.  Further, the VA 
afforded the Veteran a VA examination in May 2007 and 
obtained an addendum medical nexus opinion from the VA 
examiner in August 2008.  The Veteran and his representative 
also submitted personal statements in support of his claim.  

The Board notes that the Veteran also identified additional 
STRs that have not been associated with the claims file.  
When STRs are lost or missing, the Court has held that VA has 
a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has 
obtained the Veteran's STRs dated from his period of active 
duty from February 1978 to September 1974, and those from his 
period of service in the Army Reserve from 1984 to 1990.  
However, during his hearing testimony in August 2006, the 
Veteran contended that he had received treatment for varicose 
veins while serving in ACDUTRA with the Army Reserve from 
1984 to 1990.  These records are not among those obtained by 
the RO.  In this regard, the RO initiated requests to obtain 
these records, but was informed by the National Personnel 
Records Center (NPRC) that all of the Veteran's STRs had been 
sent to the RO.  Thus, all efforts have been exhausted, and 
further attempts would be futile.  38 C.F.R. § 3.159(c)(2) 
and (3).  The Board thus finds no basis for further pursuit 
of these records.  

The Veteran also has identified several private physicians 
from whom he received treatment for his varicose veins, but 
despite several requests from the RO to provide an 
authorization form to release such records, he has neither 
provided the RO with these private treatment records nor 
authorized the RO to obtain them.  The VA has a duty to 
assist the Veteran in obtaining certain records, such as STRs 
or agency records; however, with respect to private medical 
records, the Veteran is expected to cooperate with VA's 
reasonable efforts to obtain them, and it is up to the 
Veteran to provide sufficient information for the RO to 
identify and locate these records.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the Veteran has neither 
provided sufficient information for the RO to obtain these 
records nor authorized the release of such records.  
Therefore, until the Veteran provides such information, the 
RO has no duty to obtain these records on its own.    

Thus, given that the RO has obtained available military and 
medical records from the Veteran, and that the Veteran has 
not released information for the RO to obtain additional 
private treatment records, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2007 remand.  Specifically, the 
RO was instructed to verify periods of the Veteran's ACDUTRA 
and obtain Army Reserve STRs from the NPRC; request that the 
Veteran identify all health care providers, including private 
facilities, that have treated him for his right leg disorder, 
and obtain such treatment records; and to provide the Veteran 
with a VA examination to determine the current nature, 
extent, and etiology of his right leg disorder, including 
varicose veins.  The Board finds that the RO has complied 
with these instructions and that the VA examination report 
substantially complies with the Board's January 2007 remand 
instructions.  Stegall, 11 Vet. App. at 268.  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that the varicose veins in his right leg 
resulted from long road marches during service.  See the 
Veteran's notice of disagreement (NOD) dated in March 2004 
and videoconference hearing transcript dated in August 2006.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a May 2007 VA examiner assessed the 
Veteran with right leg varicose veins.  VA treatment records 
also show treatment for varicose veins in the right leg.  
Thus, there is sufficient evidence that the Veteran has a 
right leg disorder, diagnosed as varicose veins.  

However, a review of the Veteran's STRs only reveals a 
January 1979 treatment for pain in the left thigh, with a 
diagnosis of probable muscle strain, which appeared to be 
acute and transitory, and resolved after treatment.  STRs 
simply contain no evidence of complaints of, or treatment 
for, varicose veins or other problems with his legs, despite 
the Veteran's assertions that he received treatment for pain, 
swelling, and varicose veins during service.  The Veteran's 
STRs from the Army Reserve also contain no evidence of 
treatment for varicose veins.  Further, the Board notes that 
the Veteran declined to undergo a separation examination at 
the time of discharge from the service, but STRs indicate 
that he received a physical examination in May 1986 while in 
the Army Reserve, even though he contends he never received a 
physical examination during his service with the Army 
Reserve.  See videoconference hearing transcript dated in 
August 2006.  Significantly, the May 1986 examination report 
indicated no abnormalities with, or past treatment for, the 
Veteran's legs or vascular system, and the Veteran also 
reported no problems with his legs or vascular system.  Thus, 
overall, the Veteran's STRs provide evidence against the 
claim.

Post-service, medical treatment records reveal that the 
Veteran began receiving treatment for varicose veins in his 
right leg in August 2002.  See note of diagnosis from Dr. 
W.C.M., dated in August 2002.  This diagnosis occurred 
approximately 18 years following discharge from service.  In 
this regard, the Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration 
in deciding a service connection claim.  See Maxson, supra, 
230 F.3d at 1332.  Overall, service connection may not be 
established for a right leg disorder based on chronicity in 
service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

As to a nexus between the Veteran's varicose veins in his 
right leg and his active military service, a VA examiner in 
May 2007 found that there is no evidence in the claims file 
to support the Veteran's assertion that his varicose veins 
began during, or were aggravated by, active service or 
ACDUTRA in the Army Reserve.  He further found no evidence of 
continuity of symptoms after discharge to support the claim.  
See VA examination report dated in May 2007.  In August 2008, 
after reviewing additional evidence from the Veteran's 
service in the Army Reserve that had been associated with the 
claims file, the same VA examiner provided an addendum 
medical nexus opinion, concluding that STRs from this period 
of time also provide no evidence of complaints of, or 
treatment for, varicose veins.  See August 2008 addendum to 
VA examination report.  As there is no contrary medical 
examination of record, the Board finds that this report is 
entitled to great probative weight and provides negative 
evidence against the claim.  

The Board notes that the August 2008 VA examiner expressed 
concern that not all of the Veteran's STRs from the Army 
Reserve have been included in the claims file; however, it 
also emphasizes that the RO has attempted to obtain any 
additional STRs not associated with the claims file, the NPRC 
has indicated that all of the Veteran's STRs from his period 
of service with the Army Reserve has been forwarded, and as 
already mentioned, further attempts to obtain such records 
would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3), August 
2008 addendum to VA examination report, and response from 
NPRC dated in February 2007.   

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
right leg disorder claim as they reveal a right leg disorder 
- varicose veins, in this case - that began decades after 
service with no connection to service. 

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms of varicose veins 
over time, he is not competent to render an opinion as to the 
medical etiology of the disorder, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

       
ORDER

Service connection for a right leg disorder is denied.





____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


